Mr. Justice Trunkey
delivered the opinion of the court, December 30th 1882.
It has not been pretended that title to the judgment setforth in the abstract is not vested in Cooper. But the conclusion that he has such title is reached only by reading the abstract with the assignment. Standing alone the assignment would be void for uncertainty; being endorsed upon the abstract both are taken to evidence the transfer. Shaver’s guaranty is also so endorsed and the abstract, assignment and guaranty together, as if one instrument, evidence his contract. The judgment is particularly described and so is the court where it is entered; the real debt, date of interest, and plaintiff’s costs are stated; then follow the assignment to Cooper, and Shaver’s guaranty of the collection. Hypereriticism would fail to exclude understanding that Shaver guaranteed collection of the judgment described in the abstract, and authorized any attorney or prothonotary to enter judgment against him for the amount of that judgment.
For present purpose let it be that Shaver is not bound to pay the money unless it be shown that it could mot have been collected from the defendant in the judgment by due diligence. The pending question is not one for stay of execution till Shaver’s liability be determined, nor for an issue to try that; but whether the warrant of attorney is void.
The defendant says truly, that the .letter of the Act of February 24th 1806, only authorizes the prothonotary to enter judgment where judgment is confessed in the instrument of writing, or where the instrument contains a warrant for an attorney at law or other person to confess judgment. But if the warrant, authorizes the prothonotary to enter judgment for the amount named in the instrument, it is within the spirit of the statute, a chief object of which was to enable parties to dispense with service of an attorney. Before the date of the statute it had long been within the power of attorneys to confess judgments and cause them to be entered, as.it has been since.
Attorneys are officers of the court, and before admission take a prescribed official oath. In the sections of the Act of 1834 regulating their admission, prescribing penalties for misbehavior in office, and defining their powers and duties, they are styled attorneys; but it is plain that word means attorneys at law. The context definitely fixes the meaning. By law, in certain cases the prothonotary may enter judgments, attorneys may confess *550judgments, and the courts are defined having jurisdiction of such judgments. The prothonotary is an officer of the court as well known to be such as the judge.
In the instrument signed by Shaver, the meaning of the words: “I authorize any attorney or prothonotary to enter judgment against me,” is determined by the context, keeping in view the laws which define in what courts judgments may be confessed or entered, and what officers may confess or enter them. The word attorney as certainly means an officer of the court as does prothonotary, and the warrant authorizes any attorney of any court of Common Pleas in Pennsylvania to confess judgment, or the prothonotary of any such court to enter judgment, as clearly as if written in so many words. The word confess is not used, but the prothonotary is authorized to enter judgment, which indicates that the attorney shall reach the same end by the proper means in performance of his duty.
The judgment entered April 24th 1882, is reversed, and the judgment confessed by virtue of the warrant of attorney, entered December 13th 1877, is reinstated.